Wheeler, J.
The seventh and eighth instructions, complained of, are objectionable as calling the minds of the jury to particular parts of the evidence, and giving those parts undue *253prominence, instead of leaving the question of intention to be decided by them in view of all the circumstances of the case. The example of this objectionable mode of asking charges, however, had been set by the plaintiff in the instructions asked by him. His instructions, repeating in detail portions of the evidence, having been given, it was natural that the defendant should seek to countervail their effect by bringing prominently to view other portions, which he deemed favorable to himself.
But a graver objection to these charges is their tendency to confound ideas which ought to be kept distinct. To render a conveyance valid under the statute of frauds, (Hart. Dig. Art. 1452,) it is not enough that it is for a valuable consideration. It must also be bona fide: for if it in fact be made to defraud or defeat creditors, it will be void although there may be a valuable, and an adequate consideration. (Edrington v. Rogers, 15 Tex. R. 188; Story’s Eq. Sec. 369.) In the seventh charge this principle is lost sight of. Because an adequate consideration was paid, it does not follow that the purchaser did not know that his vendor made the conveyance to defeat and defraud his creditors. So of the eighth instruction, the examination in the Clerk’s office to see if there was any lien or incumbrance upon the land proves that the defendant intended to get a good and indefensable title: but not that he did not know that he would thereby enable his vendor to defraud his creditors. That is a non sequitur. The question was one of good faith, depending upon actual knowledge and intention on the part of the defendant and his vendor; and that question the jury were to decide upon a view of all the evidence before them. If they had not been so informed distinctly in other portions of the charge, and the objectionable instructions stood alone, unexplained by other instructions, they would certainly require a reversal of the judgment. But the true questions for the jury to decide, and the evidence upon which they must decide, were clearly and distinctly presented, and in their application expressly to the facts of the case, in the instructions given at the instance of the plaintiff. These instructions were so clear, express and positive; and were enforced in so many forms of expression, that it is scarcely possible their effect could have been impaired, or that the jury were misled by the instructions complained of. Any injurious effect which the latter might have had, standing alone, must have been effectually countervailed by the former. And we have heretofore decided that it is not sufficient to reverse a judgment, that *254the charge to the jury embraces erroneous propositions, if their effect is removed by other portions of the charge, and upon the whole the charge was not unfavorable to the party seeking the reversal; (2 Tex. R. 284;) as in the present case we do not deem that it was.
As to the two hundred acres which were within the homestead exemption, it is clear the plaintiff can have no right of action. The English doctrine, it is said, is, that in order to make even a voluntary conveyance void as to creditors, existing or subsequent, it is indispensable that it should transfer property which would be liable to be taken in execution for the payment of debts. (Story, Eq. Sec. 367.) Clearly the conveyance of the homestead for a valuable consideration, cannot be deemed a conveyance to defraud creditors, from whose claims there is a permanent, enduring exemption, placed beyond the power even of the legislative authority. And as to the other two hundred acres we are of opinion the verdict of the jury was uninfluenced by any error in the charge of the Court; and the question being one of fact peculiarly within the province of the jury, that their verdict was not so contrary to evidence as to warrant the reversal of the judgment on that ground. On the whole we are of opinion therefore that it be affirmed.
Judgment affirmed.